In re Jay Mallard Ford; — Defendant; Applying For Supervisory and/or Remedial Writs Office of Worker’s Compensation District IE, Nos. 11-08462 C/W 12-02019, 12-02028; to the Court of Appeal, Second Circuit, Nos. 47,998-WCW, 48,051-WCW, 48,437-WCA.
Granted. The judgment of the Office of Workers’ Compensation is vacated. The case is remanded to the Office of Workers’ Compensation for reconsideration in light of Church Mutual Co. v. Dardar, 13-2351 (La.5/7/14), 145 So.3d 271, and Cook v. Family Care Services, Inc., 13-2326 (La.5/7/14), 144 So.3d 969.